Exhibit 10.3

 

CARDINAL FINANCIAL CORPORATION

 

NON-EMPLOYEE DIRECTORS DEFERRED
INCOME PLAN

AS AMENDED APRIL 21, 2006

 

SECTION I - INTRODUCTION

 

Effective January 1, 2005, Cardinal Financial Corporation (“Company”) hereby
establishes this Non-Employee Directors Deferred Income Plan for members of its
Board of Directors (“Board”), who are not employees of the Company or an
affiliate (“Non-Employee Directors”). The Plan is intended to comply fully with
the requirements of Section 409A of the Internal Revenue Code.

 

SECTION II – PLAN PARTICIPANTS

 

Each Non-Employee Director shall become a Participant under the Plan by filing
the written Election Form described in Section III below with the Plan
Administrator appointed by the Compensation Committee of the Board (“Committee”)
with respect to the Retainers and Meeting Fees payable to the Non-Employee
Director for his services as a member of the Board.

 

SECTION III - DEFERRAL ELECTIONS AND MATCHING CONTRIBUTIONS

 

(a) Each Participant may elect to defer receipt of his entire Retainer and/or
Meeting Fees until his service on the Board terminates for any reason and have
the cash value of such Retainer/Meeting Fees credited to the Participant Account
established for him under the Plan, pursuant to the provisions of paragraph (a)
of Section IV below.

 

(b) Each election with respect to a Retainer and Meeting Fee for a calendar year
shall be set forth on an Election Form provided by the Plan Administrator. Such
Election Form shall be in writing and shall specify the elections described
above with respect to Retainers and Meeting Fees.

 

(c) An Election Form effective for a calendar year shall be delivered to the
Plan Administrator prior to the first day of such calendar year. An Election
Form shall remain in effect for subsequent calendar years until a written notice
to revise the Election Form is delivered to the Plan Administrator on or before
the first day of the calendar year in which the revision is to become effective.
Except as provided in paragraph (d) below, an initial Election Form or a revised
Election Form shall apply only to a Retainer or Meeting Fee otherwise payable to
a Participant after the end of the calendar year in which such initial or
revised Election Form is delivered to the Plan Administrator. Any Election Form
delivered by a Participant shall be irrevocable with respect to any Retainer or
Meeting Fee covered by the elections set forth therein.

 

--------------------------------------------------------------------------------


 

(d) Notwithstanding the provisions of paragraph (c) above, an election made by a
Participant in the calendar year in which he first becomes eligible to
participate in the Plan may be made pursuant to an Election Form delivered to
the Plan Administrator within 30 days after the date on which he initially
becomes eligible to participate, and such Election Form shall be effective with
respect to Retainers and Meeting Fees earned from and after the date such
Election Form is delivered to the Plan Administrator.

 

(e) The Company may, but shall not be required to, provide a deemed match, in
such amounts as it may determine from time to time, to the Participant Account.
Such Matching Contributions, if any, shall be credited to the Matching
Contribution Account of the Participant’s Account and shall be subject to the
vesting requirements set forth in subsection (f) below. Such Matching
Contributions shall not exceed the greater of 50% of the Participant’s deferral
or $10,000 annually.

 

(f) A Participant shall vest in Matching Contributions, as well as Deemed
Earnings upon Matching Contributions, immediately.

 

SECTION IV - PARTICIPANT ACCOUNTS

 

(a) Each Participant’s Account interest may be divided into one or more separate
accounts or sub-accounts, including the Participant Deferral Account and the
Matching Contribution Account, which reflect not only the deferrals and
contributions into the Plan, but also gains and losses, and income and expenses
allocated thereto, as well as distributions or any other withdrawals. The value
of these accounts or sub-accounts shall be determined as of the Valuation Date.
The existence of an account or bookkeeping entries for a Participant (or his
Designated Beneficiary) does not create, suggest or imply that a Participant,
Designated Beneficiary, or other person claiming through them under this Plan,
has a beneficial interest in any asset of the Company

 

(b) The Committee shall establish a portfolio of two or more Deemed Crediting
Options, among which a Participant may allocate amounts credited to his Account,
which are subject to Participant direction under this Plan. The Committee
reserves the right, in its sole and exclusive discretion, to substitute,
eliminate and otherwise change this portfolio of Deemed Crediting Options, as
well as the right to establish rules and procedures for the selection and
offering of these Deemed Crediting Options.

 

(c) One of the Deemed Crediting Options shall be Company Stock. Amounts credited
to this option shall be deemed to be invested in shares of common stock of the
Company. A Participant’s Account will be credited with deemed distributions if
and when dividends are declared and paid with respect to Company common stock,
and such deemed dividends will be deemed to have been reinvested in Company
common stock as of the first business day following the deemed payment. Fair
market value of Company common stock means, as of any day, the average of the
closing prices of sales of shares of common stock on all national securities
exchanges on which the common stock may be listed. If there have been no sales
on such day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of such day shall be used. If such

 

2

--------------------------------------------------------------------------------


 

common stock is not listed on any national exchange, then the average of the
representative bid and asked prices quoted in the National Association of
Securities Dealers, Inc. Automated Quotation System for such date or the next
preceding date that the common stock was traded on such market shall be used.

 

(d) Each Participant shall elect the manner in which his Account is divided
among the Deemed Crediting Options by giving allocation instructions in a
Deferral Election Form supplied by and filed with the Committee, or by such
other procedure, including electronic communications, as the Committee may
prescribe. Such election shall remain in effect until a new election is made. A
Participant’s election shall specify the percentage of his Account (in any whole
percentage) to be deemed to be invested in any Deemed Crediting Option;
provided, however, that a Participant Matching Contribution Account must be
fully to the Company Stock Deemed Crediting Option.

 

(e) Amounts credited to a Participant’s Account shall be deemed to be invested
in accordance with the most recent effective Deemed Crediting Option election.
As of the effective date of any new Deemed Crediting Option election, all or a
portion of the Participant’s Account shall be reallocated among the designated
Deemed Crediting Options and according to the percentages specified in the new
instructions, until and unless subsequent instructions shall be filed and become
effective. If the Committee receives a Deemed Crediting Option election, which
is unclear, incomplete or improper, the Deemed Crediting Option election then in
effect shall remain in effect until the subsequent instruction is clarified,
completed or otherwise made acceptable to the Committee.

 

SECTION V - DISTRIBUTION OF ACCOUNTS

 

(a) The Balance of a Participant’s Account shall be paid to him (or to his
beneficiaries in the event of his death) according to the method of payment
elected in his applicable Deferral Election Form. Distributions from the Plan
shall be made in cash; provided, however, that to the extent that all or a
portion of a Participant’s Account is deemed to be invested in common stock of
Cardinal Financial Corporation (“Common Stock”), such amounts shall be paid in
shares of Common Stock in an amount equal to the number of whole shares of
Common Stock credited to the Participant’s Account as of the date of
distribution.  Any fractional share shall be paid in cash. 

 

(b) If a Participant’s service on the Board shall terminate by reason of his
death, or if he shall die after becoming entitled to distribution hereunder, but
prior to receipt of his entire distribution, Participant’s entire Account
balance shall be distributed to such beneficiary or beneficiaries as such
Participant shall have designated by an instrument in writing last filed with
the Committee prior to his death, or in the absence of such designation or of
any living beneficiary, to his spouse, or if not to the personal representative
of his estate.

 

SECTION VI - ADMINISTRATION OF THE PLAN

 

(a) The Committee shall appoint one or more employees of the Company to act as
the Plan Administrator. The Plan Administrator shall be responsible for the
general

 

3

--------------------------------------------------------------------------------


 

operation and administration of the Plan, and shall have such powers as are
necessary to discharge its duties under the Plan, including, without limitation,
the following:

 

(i) With the advice of the general counsel of the Company, to construe and
interpret the Plan, to decide all questions of eligibility, to determine the
amount, manner and time of payment of any benefits hereunder, to prescribe rules
and procedures to be followed by Participants and their beneficiaries under the
Plan, and to otherwise carry out the purposes of the Plan; and

 

(ii) To appoint or employ individuals to assist in the administration of the
Plan and any other agents deemed advisable. The decisions of the Plan
Administrator shall be binding and conclusive upon all Participants,
beneficiaries and other persons.

 

(b) Any Participant claiming a benefit, requesting an interpretation or ruling,
or requesting information, under the Plan, shall present the request in writing
to the Plan Administrator, which shall respond in writing as soon as
practicable. If the claim or request is denied, the written notice of denial
shall state the following:

 

(i) The reasons for denial, with specific reference to the Plan provisions upon
which the denial is based;

 

(ii) A description of any additional material or information required and an
explanation of why it is necessary; and

 

(iii) An explanation of the Plan’s review procedure. The initial notice of
denial shall normally be given within 90 days after receipt of the claim. If
special circumstances require an extension of time, the claimant shall be so
notified and the time limit shall be 180 days. Any person whose claim or request
is denied, or who has not received a response within 30 days, may request review
by notice in writing to the Plan Administrator. The original decision shall be
reviewed by the Plan Administrator, which may, but shall not be required to,
grant the claimant a hearing. On review, whether or not there is a hearing, the
claimant may have representation, examine pertinent documents and submit issues
and comments in writing. The decision on review shall ordinarily be made within
60 days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be so notified and the time limit shall be
extended to 120 days. The decision on review shall be in writing and shall state
the reasons and the relevant Plan provisions. All decisions on review shall be
final and bind all parties concerned.

 

SECTION VII - AMENDMENT OR TERMINATION

 

(a) The Company intends the Plan to be permanent but reserves the right to amend
or terminate the Plan when, in the sole opinion of the Company, such amendment
or termination is advisable. Any such amendment or termination shall be made
pursuant

 

4

--------------------------------------------------------------------------------


 

to a resolution of the Board and shall be effective as of the date of such
resolution or such later date as the resolution may expressly state.

 

(b) No amendment or termination of the Plan shall (i) directly or indirectly
deprive any current or former Participant or his beneficiaries of all or any
portion of his Account as determined as of the effective date of such amendment
or termination, or (ii) directly or indirectly reduce the balance of any Account
held hereunder as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of balances in all Accounts shall be made
to Participants or their beneficiaries in the manner and at the time described
in Section V as if each Participant’s service on the Board had then terminated.
No additional deferred Retainers or Meeting Fees shall be credited to the
Accounts of Participants after termination of the Plan, but the Company shall
continue to credit earnings, gains and losses to Accounts pursuant to Section IV
until the balances of such Accounts have been fully distributed to Participants
or their beneficiaries.

 

SECTION VIII - GENERAL PROVISIONS

 

(a) The Plan at all times shall be entirely unfunded and no provision shall at
any time be made with respect to segregating any assets of the Company for
payment of any benefits hereunder. The right of a Participant or his beneficiary
to receive a benefit hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a beneficiary shall have
any rights in or against any specific assets of the Company. All amounts
credited to Accounts shall constitute general assets of the Company.

 

(b) Nothing contained in the Plan shall constitute a guaranty by the Company,
the Committee, the Plan Administrator, or any other person or entity, that the
assets of the Company will be sufficient to pay any benefit hereunder. No
Participant or beneficiary shall have any right to receive a distribution under
the Plan except in accordance with the terms of the Plan.

 

(c) Establishment of the Plan shall not be construed to give any Participant the
right to be retained as a member of the Board.

 

(d) No interest of any person or entity in, or right to receive a distribution
under, the Plan, shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

(e) The Plan shall be construed and administered under the laws of the
Commonwealth of Virginia, except to the extent preempted by federal law.

 

5

--------------------------------------------------------------------------------


 

(f) If any person entitled to a payment under the Plan is deemed by the Company
to be incapable of personally receiving and giving a valid receipt for such
payment, then, unless and until claim therefore shall have been made by a duly
appointed guardian or other legal representative of such person, the Company may
provide for such payment or any part thereof to be made to any other person or
institution that is contributing toward or providing for the care and
maintenance of such person. Any such payment shall be a payment for the account
of such person and a complete discharge of any liability of the Company, the
Committee, the Plan Administrator and the Plan therefore.

 

(g) The Plan shall be continued, following a transfer or sale of assets of the
Company, or following the merger or consolidation of the Company into or with
any other corporation or entity, by the transferee, purchaser or successor
entity, unless the Plan has been terminated by the Company pursuant to the
provisions of Section VII prior to the effective date of such transaction.

 

(h) Each Participant or beneficiary shall keep the Plan Administrator informed
of his current address. The Plan Administrator shall not be obligated to search
for the whereabouts of any person. If the location of a Participant is not made
known to the Plan Administrator within three years after the date on which
payment of the Participant’s benefits under the Plan may first be made, payment
may be made as though the Participant had died at the end of the three year
period. If, within one additional year after such three year period has elapsed,
or, within three years after the actual death of a Participant, the Plan
Administrator is unable to locate any beneficiary of the Participant, then the
Company shall have no further obligation to pay any benefit hereunder to such
Participant, or beneficiary or any other person and such benefit shall be
forfeited. If such Participant, or his beneficiary or any other person,
subsequently makes a valid claim for distribution of the amount forfeited, such
amount, without gains or earnings thereon, shall be distributed to such
Participant or his beneficiary or such other person pursuant to Section V.

 

(i) Notwithstanding any of the preceding provisions of the Plan, none of the
Company, any member of the Committee, any Plan Administrator or any individual
acting as an employee or agent of the Company, the Committee or the Plan
Administrator, shall be liable to any Participant, former Participant, or any
beneficiary or other person for any claim, loss, liability or expense incurred
by such Participant, or beneficiary or other person in connection with the Plan.

 

(j) Any notice under the Plan shall be in writing, or by electronic means, and
shall be received when actually delivered, or mailed postage paid as first class
U.S. Mail. Notices shall be directed to the Company at its principal business
office at:

 

Cardinal Financial Corporation
8270 Greensboro Drive
Suite 500
McLean, Virginia 22102

 

6

--------------------------------------------------------------------------------


 

or to a Non-Employee Director at the latest address on record with the Company,
or to a beneficiary entitled to benefits at the address stated in the
Participant’s beneficiary designation, or to such other addresses any party may
specify by notice to the other parties.

 

IN WITNESS WHEREOF, the Plan has been executed on behalf of the Company on
this                  day of                             , 2004.

 

Cardinal Financial Corporation

 

 

By:

 

 

 

7

--------------------------------------------------------------------------------